        Case 2:20-po-00225-AC Document 10 Filed 02/24/21 Page 1 of 2


      HEATHER E. WILLIAMS, #122664
1
      Federal Defender
2     LINDA ALLISON, #179741
      Assistant Federal Defender
3     801 I Street, 3rd Floor
      Sacramento, CA 95814
4     Tel: 916-498-5700/Fax: 916-498-5710
      Linda_Allison@fd.org
5
6     Attorney for Defendant

7
8                                IN THE UNITED STATES DISTRICT COURT
9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                    )   2:20-po-00225-AC
                                                  )
11                  Plaintiff,                    )   STIPULATION AND [PROPOSED] ORDER TO
                                                  )   VACATE BENCH TRIAL AND SET CHANGE
12          v.                                    )   OF PLEA AND SENTENCING HEARING
                                                  )
13   KEVIN H. KAWAZOE,                            )
                                                  )   DATE:      March 8, 2021
14                  Defendant.                    )   TIME:      9:00 a.m.
                                                  )   JUDGE:     Hon. Allison Claire
15                                                )
                                                  )
16
17                                             STIPULATION
18           The defendant, KEVIN H. KAWAZOE, by and through its counsel of record, and the
19    United States of America, by and through its counsel of record, stipulate as follows:
20           1.      By previous order, this matter was scheduled for a bench trial on March 8, 2021 at
21    9:00 a.m.
22           2.      By this stipulation, the parties now jointly move to vacate the bench trial and set a
23    change of plea and sentencing hearing on March 8, 2021 at 9:00 a.m.
24           IT IS SO STIPULATED.
25    ///
26    ///
27    ///
28

     STIPULATION AND [PROPOSED] ORDER                  1                      U.S. v. KEVIN H. KAWAZOE
        Case 2:20-po-00225-AC Document 10 Filed 02/24/21 Page 2 of 2


1     DATED:         February 23, 2021
                                                   HEATHER E. WILLIAMS
2                                                  Federal Defender
3
                                                   /s/ Linda C. Allison
4                                                  LINDA C. ALLISON
                                                   Assistant Federal Defender
5                                                  Counsel for Defendant
6
7                                                  /s/ Alstyn Bennett____________
                                                   ALSTYN BENNETT
8                                                  Special Assistant U.S. Attorney
9
10
11                              [PROPOSED] FINDINGS AND ORDER

12           IT IS SO ORDERED, that the bench trial is vacated as set forth above, and a change of

13    plea and sentencing hearing is set for March 8, 2021 at 9:00 a.m.

14           FOUND AND ORDERED this 23rd day of February, 2021.

15
16
17
18
19
20
21
22
23
24
25
26
27
28

     STIPULATION AND [PROPOSED] ORDER                 2                    U.S. v. KEVIN H. KAWAZOE
